      Case: 1:18-cv-01720 Document #: 36 Filed: 06/10/20 Page 1 of 12 PageID #:859




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

    SUSAN T.-W., 1                              )
                                                )
                        Plaintiff,              )
                                                )          No. 18 C 1720
           v.                                   )
                                                )          Magistrate Judge
    ANDREW SAUL, Commissioner of                )          Maria Valdez
    Social Security, 2                          )
                                                )
                        Defendant.              )
                                                )

                      MEMORANDUM OPINION AND ORDER

        This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of Social Security denying Plaintiff Susan T.-W.’s claim for

Disability Insurance Benefits (“DIB”). The parties have consented to the jurisdiction

of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the

reasons that follow, Plaintiff’s request for reversal of the Commissioner’s decision is

granted, and the Commissioner’s cross-motion for summary judgment [Doc. No. 25]

is denied.




1
 In accordance with Internal Operating Procedure 22 – Privacy in Social Security
Opinions, the Court refers to Plaintiff only by her first name and the first initial of her last
name.
2
 Andrew Saul has been substituted for his predecessor pursuant to Federal Rule of Civil
Procedure 25(d).
      Case: 1:18-cv-01720 Document #: 36 Filed: 06/10/20 Page 2 of 12 PageID #:860




                                    BACKGROUND

I.      PROCEDURAL HISTORY

        On February 25, 2014, Plaintiff filed a claim for DIB, alleging disability since

March 21, 2013 3 due to back and shoulder pain. The claim was denied initially and

upon reconsideration, after which she timely requested a hearing before an

Administrative Law Judge (“ALJ”), which was held on August 25, 2016. Plaintiff

personally appeared and testified at the hearing and was represented by counsel.

Vocational expert James E. Lanier also testified.

        On September 29, 2016, the ALJ denied Plaintiff’s claim for benefits, finding

her not disabled under the Social Security Act. The Social Security Administration

Appeals Council then denied Plaintiff’s request for review, leaving the ALJ’s

decision as the final decision of the Commissioner and, therefore, reviewable by the

District Court under 42 U.S.C. § 405(g). See Haynes v. Barnhart, 416 F.3d 621, 626

(7th Cir. 2005).

II.     ALJ DECISION

        Plaintiff’s claim was analyzed in accordance with the five-step sequential

evaluation process established under the Social Security Act. See 20 C.F.R. §

404.1520(a)(4). The ALJ found at step one that Plaintiff had not engaged in

substantial gainful activity from her alleged onset date of March 21, 2013 to her

date last insured of December 31, 2013. At step two, the ALJ concluded that

Plaintiff had the following severe impairments: cervical disc disease, lumbar disc


3
 At the administrative hearing, Plaintiff’s counsel amended her original onset date of
February 22, 2009.


                                             2
     Case: 1:18-cv-01720 Document #: 36 Filed: 06/10/20 Page 3 of 12 PageID #:861




disease, and bilateral shoulder degenerative joint disease. The ALJ concluded at

step three that her impairments, alone or in combination, do not meet or medically

equal a Listing. Before step four, the ALJ determined that Plaintiff retained the

RFC to perform light work with the following additional limitations: no climbing of

ladders, ropes, or scaffolds; only occasional climbing of ramps and stairs; frequent

balancing, kneeling, and crouching but only occasional stooping and crawling; and

no more than frequent overhead reaching with the bilateral upper extremities.

       At step four, the ALJ concluded that Plaintiff would be unable to perform her

past relevant work as a department manager, which was performed at a medium

level. At step five, based upon the VE’s testimony and Plaintiff’s age, education,

work experience and RFC, the ALJ concluded that Plaintiff can perform jobs

existing in significant numbers in the national economy, leading to a finding that

she is not disabled under the Social Security Act.

                                    DISCUSSION

I.     ALJ LEGAL STANDARD

       Under the Social Security Act, a person is disabled if she has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). In order to determine whether a Plaintiff is

disabled, the ALJ considers the following five questions in order: (1) Is the Plaintiff

presently unemployed? (2) Does the Plaintiff have a severe impairment? (3) Does




                                           3
      Case: 1:18-cv-01720 Document #: 36 Filed: 06/10/20 Page 4 of 12 PageID #:862




the impairment meet or medically equal one of a list of specific impairments

enumerated in the regulations? (4) Is the Plaintiff unable to perform her former

occupation? and (5) Is the Plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).

        An affirmative answer at either step 3 or step 5 leads to a finding that the

Plaintiff is disabled. Young v. Sec’y of Health & Human Servs., 957 F.2d 386, 389

(7th Cir. 1992). A negative answer at any step, other than at step 3, precludes a

finding of disability. Id. The Plaintiff bears the burden of proof at steps 1-4. Id.

Once the Plaintiff shows an inability to perform past work, the burden then shifts to

the Commissioner to show the Plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Id.

II.     JUDICIAL REVIEW

        Section 405(g) provides in relevant part that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the ALJ’s decision is

limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). This Court may not substitute its

judgment for that of the Commissioner by reevaluating facts, reweighing evidence,




                                            4
   Case: 1:18-cv-01720 Document #: 36 Filed: 06/10/20 Page 5 of 12 PageID #:863




resolving conflicts in evidence, or deciding questions of credibility. Skinner, 478 F.3d

at 841; see also Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding that the

ALJ’s decision must be affirmed even if “‘reasonable minds could differ’” as long as

“the decision is adequately supported”) (citation omitted).

         The ALJ is not required to address “every piece of evidence or testimony in

the record, [but] the ALJ’s analysis must provide some glimpse into the reasoning

behind her decision to deny benefits.” Zurawski v. Halter, 245 F.3d 881, 889 (7th

Cir. 2001). In cases where the ALJ denies benefits to a Plaintiff, “he must build an

accurate and logical bridge from the evidence to his conclusion.” Clifford, 227 F.3d

at 872. The ALJ must at least minimally articulate the “analysis of the evidence

with enough detail and clarity to permit meaningful appellate review.” Briscoe ex

rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005); Murphy v. Astrue, 496

F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a duty to fully develop the record before

drawing any conclusions . . . and must adequately articulate his analysis so that we

can follow his reasoning . . . .”); see Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir.

2005).

         Where conflicting evidence would allow reasonable minds to differ, the

responsibility for determining whether a Plaintiff is disabled falls upon the

Commissioner, not the court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir.

1990). However, an ALJ may not “select and discuss only that evidence that favors

his ultimate conclusion,” but must instead consider all relevant evidence. Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994).




                                             5
    Case: 1:18-cv-01720 Document #: 36 Filed: 06/10/20 Page 6 of 12 PageID #:864




III.   ANALYSIS

       Plaintiff argues that the ALJ’s decision was in error because (1) he failed to

properly weigh the treating physician’s opinion; (2) he gave too much weight to the

opinions of the non-examining agency physicians; and (3) he did not correctly assess

Plaintiff’s symptoms.

       Plaintiff first argues that the ALJ failed to follow the “treating physician

rule” by not appropriately weighing the opinion of her treating physicians,

orthopedic surgeon Dr. Samuel Chmell and pain specialist Dr. Scott Glaser. The

ALJ’s decision not to credit their opinions was critical, because if Plaintiff’s treating

physician opinions were given greater weight, she likely would be found to be

disabled.

       An ALJ must give controlling weight to a treating physician’s opinion if the

opinion is both “well-supported” and “not inconsistent with the other substantial

evidence” in the case record. 4 20 C.F.R. § 404.1527(c); see Scott v. Astrue, 647 F.3d

734, 739 (7th Cir. 2011). The ALJ must also “offer good reasons for discounting” the

opinion of a treating physician. Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir.

2010) (internal quotations omitted); Scott, 647 F.3d at 739; see also Israel v. Colvin,



4 The Social Security Administration modified the treating-physician rule to eliminate the
“controlling weight” instruction. See 20 C.F.R. § 404.1520c (“We will not defer or give any
specific evidentiary weight, including controlling weight, to any medical opinion(s)...,
including those from your medical sources.”). However, the new regulations apply only to
disability applications filed on or after March 27, 2017. Compare 20 C.F.R. § 404.1527 (“For
claims filed (see § 404.614) before March 27, 2017, the rules in this section apply.”), with 20
C.F.R. § 404.1520c (“For claims filed (see § 404.614) on or after March 27, 2017, the rules in
this section apply.”). Plaintiff's application in this case was filed in 2014, and thus the ALJ
was required to apply the former treating physician rule.



                                               6
   Case: 1:18-cv-01720 Document #: 36 Filed: 06/10/20 Page 7 of 12 PageID #:865




840 F.3d 432, 437 (7th Cir. 2016) (“A contradictory opinion of a non-examining

physician does not, by itself, suffice as a justification for discounting the opinion of

the treating physician.”).

      Even if a treater’s opinion is not given controlling weight, an ALJ must still

determine what value the assessment does merit. Scott, 647 F.3d at 740; Campbell,

627 F.3d at 308. The regulations require an ALJ to consider a variety of factors in

determining the weight due to an examining physician’s report, including: (1) the

length, nature, and extent of the treatment relationship; (2) the frequency of

examination; (3) the physician’s specialty; (4) the types of tests performed; and (5)

the consistency and support for the physician’s opinion. See 20 C.F.R. §

404.1527(c)(2); Scott, 647 F.3d at 740.

      Dr. Chmell continuously saw Plaintiff on an almost monthly basis since 2004,

the year Plaintiff suffered neck, back, and upper extremity injuries when a heavy

box fell on her head at work. In an RFC questionnaire, Dr. Chmell opined that pain

to her neck, back, and shoulders would be expected to interfere with Plaintiff’s

attention and concentration constantly; she could walk one block without rest or

severe pain; she could sit or stand for at most ten minutes at a time before needing

to change positions; she could sit or stand/walk for less than two hours total each in

an eight-hour workday; she would need to walk for six minutes every twenty

minutes in an eight-hour workday; she would need to take unscheduled breaks

throughout a workday; she could rarely lift or carry less than ten pounds and never

lift or carry more than that; she would never be able to use her arms for reaching,




                                            7
   Case: 1:18-cv-01720 Document #: 36 Filed: 06/10/20 Page 8 of 12 PageID #:866




including overhead; and rarely use her hands or fingers; and he concluded that she

experienced no “good days.” (R. 515-17.)

      Clinical findings from Dr. Chmell’s treatment notes from around the relevant

time period include lumbar and cervical range of motion limitation; reduced

shoulder motion and crepitus; lumbar and cervical spasm and tenderness; positive

Spurling’s signs, which is a nerve root pain test; and positive straight leg raising

tests, which is an indicator of sciatica and disc herniation. He recommended

exercise, medication, and treatment with pain specialist Dr. Glaser. Dr. Chmell

noted that Plaintiff was unable to continue vocational rehabilitation due to pain.

      Two months before Plaintiff’s alleged onset date, Dr. Glaser noted that

Plaintiff had completed forty-six physical therapy sessions for her lower back pain

without success. Throughout his treatment of Plaintiff, Dr. Glaser performed a

number of procedures aimed at reducing her pain, including radiofrequency

ablation, injections, and nerve blocks; he also prescribed Vicodin. In a chronic pain

RFC questionnaire completed in July 2014, Dr. Glaser stated that positive objective

signs of Plaintiff’s pain included a reduced range of motion, reduced grip strength,

sensory changes, impaired sleep, tenderness, swelling, muscle spasm, and muscle

weakness. He did not consider Plaintiff to be a malingerer, nor did he believe that

emotional factors contributed to her symptoms. According to the RFC, Plaintiff’s

pain would frequently interfere with the attention and concentration necessary to

perform even simple work tasks; her impairments were reasonably consistent with

her symptoms and functional limitations; and she would not be capable of even low




                                           8
   Case: 1:18-cv-01720 Document #: 36 Filed: 06/10/20 Page 9 of 12 PageID #:867




stress jobs. As to Plaintiff’s specific functional restrictions, Dr. Glaser opined that

Plaintiff could walk three blocks without rest or severe pain; she could sit or stand

at most twenty minutes at a time before needing to change positions; she could sit

or stand/walk less than two hours each in an eight-hour workday; she would need to

walk six minutes every twenty minutes in an eight-hour workday; she would need a

job that would permit her to sit, stand, or walk at will; every twenty minutes she

would need to take unscheduled breaks lasting six to ten minutes during a

workday; her legs would need to be elevated with prolonged sitting; she could

occasionally lift and carry ten pounds; rarely twist, stoop, crouch, climb ladders, or

climb stairs; she would have no ability to reach with her arms, including overhead,

and limited ability to use her hands or fingers; and although she would experience

good and bad days, she could be expected to be absent from work more than four

days per month as a result of her impairments.

      The ALJ noted that although Dr. Chmell’s examinations showed reduced

range of motion and positive diagnostic signs, they did not show neurologic

impairment such as weakness, diminished sensation, or impaired reflexes.

Additionally, the ALJ concluded that Dr. Glaser’s assessments showed no more

than mild to moderate tenderness in various areas of Plaintiff’s back, which was not

consistent with the degree of pain described by Plaintiff.

      The ALJ also stated that while no independent medical examination was

submitted by Plaintiff, “Dr. Glaser’s cynical diatribes” about the independent

examiner “strongly suggest that the examiner did not find the claimant’s allegations




                                            9
  Case: 1:18-cv-01720 Document #: 36 Filed: 06/10/20 Page 10 of 12 PageID #:868




of pain reasonable considering the objective clinical signs, which Dr. Glaser

indicated included no evidence of neurologic deficit or provocative maneuver.” (R.

22.) The ALJ thus concluded that although the IME report was not in the file, it

“appeared to be consistent with the other examinations in the record, which did not

show a neurologic component to the claimant’s pain, and based on Dr. Glaser’s

strong reaction, was not consistent with his belief that the claimant had debilitating

limitations.” (R. 22.) The “diatribe” described by the ALJ was a notation in October

2013 treatment notes, in which he wrote: “The IME doctor bases his opinions

primarily on her PE and the lack of ‘diagnostic findings’ and provocative maneuvers

or neurologic deficit. This is sophistry. It is well known to ABIPP board certified

pain management doctors that the PE is practically useless as to diagnosing the

cause of pain. She is not MMI. She has chronic pain and deserves to have it treated

minimally invasively with diagnostic and therapeutic procedures. He describes my

care of the patient as imprudent because I worked with the patient to help her

discern the cause of her positive tests and did not reflexively and thoughtlessly

discharge her. My care was compassionate and appropriate. Part of the ABIPP

board certification is in controlled substance management and the issue of illicit

drug usage.” (R. 324.)

      The ALJ erred by relying in any way on the conclusions of the IME report,

which was not even part of the record. Bizarrely, he found it to be “consistent” with

other examinations in the record, even though he only intuited its conclusions based

upon Dr. Glaser’s reaction. Moreover, the ALJ relied on the presumed conclusions of




                                          10
  Case: 1:18-cv-01720 Document #: 36 Filed: 06/10/20 Page 11 of 12 PageID #:869




an unfiled report written by an unknown IME, but he made no effort to address Dr.

Glaser’s criticisms. The ALJ characterized Dr. Glaser’s disapproval as “cynical”

without even a cursory understanding of the target of his comments. Accordingly,

the Court is wholly unable to determine the basis for the ALJ’s decision to credit the

unknown IME’s report over the conclusions of Dr. Glaser. In addition, the ALJ

failed to offer any medical evidence supporting his conclusion that both Dr. Chmell’s

and Dr. Glaser’s opinions should be discounted because the clinical findings lack

evidence of neurological deficits. Clifford v. Apfel, 227 F.3d 863, 870 (7th Cir. 2000)

(“[A]n ALJ must not substitute his own judgment for a physician’s opinion without

relying on other medical evidence or authority in the record.”). The ALJ

acknowledges that “there is no way to objectively measure the degree of pain an

individual experiences,” (R. 21), but then effectively concludes that without

objective evidence of neurological impairment, Plaintiff cannot demonstrate she

suffers from the level of pain she claims.

      The other reasons the ALJ gave for discounting the treating physicians’

opinions are also not supported by substantial evidence. The ALJ claimed that Dr.

Chmell’s RFC conclusions were based solely on Plaintiff’s subjective reports of pain,

but his treatment notes include objective findings. The ALJ consistently asserts

that Plaintiff’s treatment regimen was routine and conservative, but she was

treated with nerve blocks, injections, and prescribed narcotics. The ALJ also failed

to explore whether less “conservative” treatment would even have been effective at




                                             11
  Case: 1:18-cv-01720 Document #: 36 Filed: 06/10/20 Page 12 of 12 PageID #:870




treating her pain, and thus her course of treatment does not establish, without

more, that she did not suffer disabling levels of pain.

      Based on its conclusion that remand is necessary for the above reasons, the

Court need not explore in detail the remaining errors claimed by Plaintiff. The

Court emphasizes that the Commissioner should not assume these issues were

omitted from the opinion because no error was found.

                                   CONCLUSION

      For the foregoing reasons, Plaintiff’s request for reversal of the

Commissioner’s decision is granted, and the Commissioner’s cross-motion for

summary judgment [Doc. No. 25] is denied. The Court finds that this matter should

be remanded to the Commissioner for further proceedings consistent with this

Order.




SO ORDERED.                                    ENTERED:




DATE:        June 10, 2020                     ___________________________
                                               HON. MARIA VALDEZ
                                               United States Magistrate Judge




                                          12
